Title: From Thomas Jefferson to Robert Fleming, 11 September 1792
From: Jefferson, Thomas
To: Fleming, Robert



Sir
Monticello Sep. 11. 1792.

I recieved in Philadelphia your letter of June 8. but it was not in my power to answer it from thence, because all my papers and memorandums respecting my Law practice are here. I have now diligently examined these, and find that I was employed in May 1771. in the case of Leigh v. West, an action of debt on a bond removed by Habeas Corpus. None of my memorandum’s shew whether I was ever  possessed of the bond, or, if I was, whether it was filed in court. They shew however that in Aug. 1774. I left this case with Mr. Randolph to finish and delivered to him whatever papers I possessed in it. I spoke to him in Philadelphia, and he seemed certain that Mr. Brown the clerk of the court, by recurring to some particular place, could give satisfactory information on the subject. Perhaps on applying to these gentlemen you may obtain the information you desire. My memory does not enable me to add a single fact to these here stated. I am Sir Your very humble servt

Th: Jefferson

